DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“arc-like member” in claims 1-6;
“reference member” in claims 1-4, 6 and 9;
“pressing piece” in claims 1-4, 6-9;
“jack positioning member” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressing piece" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (JP 56-47515 Y2) (provided by Applicant in IDS with machine translation).
Regarding claim 7, Shin teaches a positioning jig comprising:
a rod (15) (Fig. 2) (page 2, paragraph 3, lines 10-12), 
a pressing piece (the portion 2a pressing against the rod) (Fig. 2, page 2, paragraph 3, lines 10-12),
a first wall portion (Shin annotated FIG. 2 below) mounted on another end portion of the rod; and 
a second wall portion (Shin annotated FIG. 2 below) positioned opposite the rod across the first wall portion in an axial direction of the rod and connected to the first wall portion (Shin annotated FIG. 2 below),
wherein the first wall portion and the second wall portion form a jack accommodation space between the first wall portion and the second wall portion in the axial direction (Shin annotated FIG. 2 below).

    PNG
    media_image1.png
    391
    793
    media_image1.png
    Greyscale

Regarding claim 8, Shin teaches all the claimed limitations as stated above in claim 1. Shin further teaches the pressing piece is detachable with respect to the rod (Fig, 2, page 2, paragraph 3, lines 10-12).
Claims 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frick et al. (US 8,142,150 B2) hereinafter Frick.
Regarding claim 7, Frick teaches a positioning jig comprising:
a rod (84) (Fig. 9), 
a pressing piece (Fig. 9 and Frick, annotated FIG. 9 below),
a first wall portion (Fig. 9 and Frick, annotated FIG. 9 below) mounted on another end portion of the rod; and 
a second wall portion (Fig. 9 and Frick, annotated FIG. 9 below) positioned opposite the rod across the first wall portion in an axial direction of the rod and connected to the first wall portion (Fig. 9 and Frick, annotated FIG. 9 below),
wherein the first wall portion and the second wall portion form a jack accommodation space between the first wall portion and the second wall portion in the axial direction (Fig. 9 and Frick, annotated FIG. 9 below).
 
    PNG
    media_image2.png
    556
    813
    media_image2.png
    Greyscale


Regarding claim 8, Frick teaches all the claimed limitations as stated above in claim 1. Frick further teaches the pressing piece is detachable with respect to the rod (Fig. 9 and Frick, annotated FIG. 9 below).
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The invention in claim 1 define over the prior art in that the applied references do not teach or fairly suggest a step of: “moving a protruding part disposed at a circumferential end of the arc-like member in a radial direction with respect to a reference member positioned on a radially outer side as viewed from the circumferential end of the arc-like member, wherein in the step of moving the protruding part: a wall portion is arranged on a radially outer side or a radially inner side with respect to the reference member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0038835 A1 discloses a jig comprising a rod, a first wall portion mounted on an end portion of the rod a second wall portion, and a pressing piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745              

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745